The opinion of the court was delivered, by
Woodward, C. J.
— This is a suit by the Western Pennsylvania Hospital to recover from the county of Allegheny an agreed sum for the support of certain insane persons sent to the hospital, from the county prison of Allegheny county, by direction of the county commissioners, with their request to the keeper of the hospital that he would take the prisoners into custody, as they had no "proper place to confine them without abusing and keeping them chained, and the commissioners added, “ You. will charge said county your usual price.” They were accepted and kept at the hospital, and the only defence set up against the bill *126of charges is the want of authority in the county commissioners to contract such a debt.
The case stated does not disclose the offences for which the prisoners were in confinement, but whatever they were, we agree that the Act of 8th May 1855, Purd. 678, does not expressly authorize such a transfer as the commissioners made of these unfortunates. The courts have power to commit insane offenders to the hospital, and on application of any person to a court of record in Western Pennsylvania, insane persons, who are not in confinement for or charged with crime, may be sent to the hospital if unsafe to be at large, or suffering any unnecessary distress or hardship. Besides these cases, the constituted authorities having charge of the poor of counties, districts, or townships in Western Pennsylvania have authority to send proper subjects to the hospital. But the county commissioners have no judicial authority in the premises, and are not included in the “ constituted authorities” referred to in the act, and therefore it may be concluded that they have no express statutory authority to do that which they did in the present instance. Still, however, they are charged with the general duty of providing for prisoners, and their general powers must be adequate, under all circumstances, for the discharge of this duty. If the county jail should be burned, or rendered uninhabitable by infectious disease, or other cause, and the commissioners acting in good faith should hire prisoners kept in some other suitable place, can it be doubted that the county would be liable for the debt thus incurred ? A defect of statutory authority might be pleaded in such cases as in this, but it should be remembered that all the powers and duties of county commissioners are not defined by statutes. They are the representatives of the county, which is a quasi corporation, and they exercise the corporate powers. In Vankirk v. Clark, 16 S. & R. 290, it was said the commissioners of a county are coeval with the settlement of the country, are the public agents of the county with respect to all money concerns, and must necessarily possess an authority, without any express grant from the legislature, commensurate with their public trusts and duties. In Schnable v. The Sheriff, 10 Harris 19, the court said the commissioners have a right, and it is their duty, to manage the financial affairs of the county — all special contracts for or on behalf of the. county are made by them. In the performance of these duties they have a wide latitude of discretion.
I might collect from numerous eases similar expressions of the opinion of this court touching the general powers of county commissioners, but it is unnecessary. We think their powers were fully adequate to the making of the contract in suit. The wisdom, necessity, and humanity of their conduct are not questioned, but only their legal authority. • We hold that this was equal to *127the emergency. They were competent to make this most humane and proper disposition of the maniacs in their jail, and having done just what the occasion called for, they should have paid the charges. We do not mean to encourage looseness of expenditure by county commissioners. Doubtless there is a danger to be guarded against in that direction, and the legislature have found it necessary to set over the commissioners of this county a comptroller, who, we are told, sees no authority for the expenditure incurred in this instance. Disbursements and contracts by public agents cannot be too narrowly scrutinized, and we should be sorry to hold any general rule of law in a manner to encourage official extravagance or neglect of public funds. But here is a case where the duty was plain, the contract necessary and honest, the public interest promoted in the most appropriate manner, and reason and humanity demand that what was promised should he paid. We therefore affirm the judgment.
Judgment affirmed.